Citation Nr: 1441101	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-42 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 13, 2011.

2.  Entitlement to a rating in excess of 50 percent for PTSD since April 13, 2011.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Denver RO has current jurisdiction.

In April 2011, the RO granted an increased, 50 percent disability evaluation for the Veteran's disability, effective April 13, 2011.  As this is not a full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In August 2012, the Board denied the above-captioned claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In an October 2013 Order, the Court vacated the August 2012 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).  

According to the Court, the Veteran did not contest the Board's determination that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) had not been explicitly or implicitly claimed.  As such, this determination was undisturbed by the Court.

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains a brief from the Veteran's representative, and documents duplicative of those in the paper file.  VBMS contains one document that is not relevant to this adjudication.


FINDING OF FACT

Throughout the course of the appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships; global assessment of functioning scores have indicated moderate to serious impairment.


CONCLUSIONS OF LAW

1.  Prior to April 13, 2011, the criteria for a disability rating for PTSD of 50 percent, but no higher, were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in December 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was provided notice of how VA assigns disability ratings and effective dates and was notified of applicable rating criteria throughout the appeal period.  The claim was most recently readjudicated in an April 2011 supplemental statement of the case.

VA has also satisfied its duty to assist.  The claims folder contains VA medical records.  VA examinations dated in June 2008 and April 2011 addressed the severity of the Veteran's PTSD.  The examinations of record considered the Veteran's history and set forth objective findings necessary for rating purposes.  The examinations are adequate and further examination is not needed.

The Veteran was also afforded the opportunity to testify before the undersigned VLJ.  During the hearing, the VLJ discussed with the Veteran and elicited information with regard to his claim.  The VLJ clarified the issue on appeal, clarified the theory of entitlement, explained the concept of increased rating, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The VLJ also left the record open for a 60-day period following the hearing to allow for the submission of such additional evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing. 38 C.F.R. § 3.103.

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the evidence establishes that the Veteran's PTSD did not significantly change since the claim was filed, and a uniform evaluation is warranted.

In July 2008, the RO awarded service connection for PTSD and assigned a 30 percent rating, effective December 17, 2007 pursuant to 38 C.F.R. § 4.130, DC 9411.  

In April 2011, the rating was increased to 50 percent, effective April 13, 2011.

In August 2012, the Board denied a rating in excess of 30 percent prior to April 13, 2011, and a rating in excess of 50 percent since that time.  The Veteran appealed the Board's decision to the Court.

In an October 2013 Order, the Court vacated the August 2012 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).  

With respect to the portion of the appeal period prior to April 13, 2011, the parties determined that the Board erred by providing an inadequate statement of reasons or bases in two instances.  
First, the parties found that it was unclear whether the Board imposed an incorrect standard in finding that the Veteran was not entitled to a rating in excess of 30 percent based on the following language used in page 17 of the decision: "the evidence thus establishes that the appellant did not have significant occupational and social impairment with deficiencies in areas such as work, school, family relations, judgment, thinking, or mood attributable to PTSD . . ."  The Court noted that in order to establish entitlement to a 50 percent rating, an appellant need only demonstrate "occupational and social impairment with reduced reliability and productivity" due to PTSD symptomatology.  

Second, the parties found that language used on pages 16-17 of the decision suggested that the criteria for a 50 percent rating were possibly met, despite the Board's finding to the contrary.  The Board stated that the PTSD symptoms resulted in "no more than an occasional decrease in reliability and productivity that was contemplated by the assigned 30 percent disability evaluation."  As a 50 percent rating requires evidence of "reduced reliability and productivity," the Court suggested that the Board's finding was unclear.

With respect to the portion of the appeal period since April 13, 2011, the Court noted that since the Board's decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued Vasquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), and that this decision should be considered on the Board's readjudication.

The Board will address these concerns of the Court in the analysis that follows.

Once a Veteran has been diagnosed with service-connected PTSD, VA reviews his medical history to determine how badly the disorder has disrupted the Veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.  Vasquez-Claudio, 713 F.3d at 114.

Pursuant to 38 C.F.R. § 4.130, DC 9411, a 30 percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers will be discussed.  

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  
A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Veteran in this case was afforded VA examinations in June 2008 and April 2011.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In January 2007, a mental status examination revealed that the Veteran was alert and attentive, had appropriate grooming, normal speech, and normal and coherent thought processes.  Insight was limited, judgment was good, and memory was intact.  His symptoms included trouble sleeping, angry outbursts, feelings of helplessness and hopelessness, and anxiety and tension.  The examiner noted it was unclear whether these symptoms were due to PTSD, or a recent shoulder surgery and the Veteran's inability to perform duties as a carpenter.

In a June 2008 VA treatment record, a brief assessment of the Veteran's mental status was conducted.  His medication and group therapy was addressed.  He was assigned a GAF score of 50.

On VA examination in June 2008, the Veteran reported intrusive thoughts of Vietnam and flashbacks.  He felt on guard when out in public.  He reported irritability and anger which was helped by Prozac.  He experienced anxiety to loud noises and the smell of burned hair.  He avoided thinking about Vietnam.  He reported no significant feelings of depression. He reported sometimes seeing shadows move out of the periphery of his vision and sometimes hearing noises in his house when home alone.  He stated that he was self-employed as a carpenter.  He stated that he took a long time to do his work and had difficulty dealing with people.  He had never married and had no children.  He reported having a number of good friends, and that he stayed in touch with family members.
On examination, the Veteran had a normal mental status assessment.  There was no evidence of a thought disorder.  The Veteran was casually dressed, established good eye contact, and was cooperative.  He could maintain activities of daily living and hygiene.  There was no inappropriate behavior.  His thought processes and communication were not impaired.  The examiner noted that his social functioning was not significantly impaired, despite the facts that he had never married and was not currently dating.  The examiner further found that his employment was not significantly impaired and noted that he had been self-employed over the last year doing carpentry work, although he had only earned around $12,000.  The examiner determined, "there is reduced reliability and productivity due to PTSD signs and symptoms."  He was assigned a GAF score of 58.

In December 2009, it was noted that the Veteran slept well, awoke refreshed, and had no suicidal ideation or thoughts of harm.

On VA examination in April 2011, the Veteran reported that his father's health was deteriorating and that his father was staying with his sister.  He was concerned about the situation.  He reported restless sleep, anxious thoughts, and worrying.  He worried about drinking too much, and had recurring intrusive memories.  He denied having panic attacks.  He reported some hypervigilance around his neighborhood.  He reported having arguments with neighbors he felt were rude and disrespectful.  He stated he kept to himself but could attend events such as baseball games on occasion.  He was self-employed due to difficulties interacting with others.  He reported depression and increased drinking.  He denied intent or plan to harm himself or others.  His motivation levels were low.  He reported subjective memory and concentration impairment which he blamed on drinking.  He denied auditory and visual hallucinations.

The examiner was provided a checklist of symptoms related to PTSD.  The Veteran's identified symptoms included a depressed mood, anxiety, suspiciousness, chronic sleep impairment, a flattened affect, impaired judgment, and difficulty in establishing and maintaining effective work and social relationships.  None of the symptoms contemplated by 70 or 100 percent ratings were checked by the examiner.  The examiner stated the Veteran had no other symptoms attributable to PTSD other than those identified.  The examiner characterized the Veteran's occupational and social impairment as, " occupational and social impairment with reduced reliability and productivity."  He was assigned a GAF score of 52.

At the April 2012 hearing, the Veteran testified that he took medication, did not socialize, had only one close friend, had never married or had relationships that worked out, had nightmares, night sweats, insomnia, and thoughts of hurting people at times.  He stated that he felt unstable and could not keep weapons in his house due to PTSD symptoms.

Considering the Veteran's psychiatric symptomatology, the Board finds that throughout the pendency of the claim, a rating of 50 percent has most closely approximated the appellant's disability picture due to his psychiatric disorder.   The Board finds the Veteran's symptoms have been consistent throughout the record.  Despite the RO's assignment of various ratings for various points in the appeal, the Board does not identify any particular point(s) in time during which his symptoms were discernibly different.    

Specifically, the June 2008 VA examiner determined that the Veteran had "reduced reliability and productivity due to PTSD signs and symptoms."  This corresponds to a 50 percent evaluation.  Symptoms contemplated by the 50 percent evaluation, including disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, were also established.  The Veteran's irritability and anger, intrusive thoughts, and avoidant behaviors demonstrate disturbances of motivation and mood.  The facts that he never married, has no children, and remained self-employed due to difficulty dealing with people demonstrate his difficulty in maintaining effective work and social relationships.

Moreover, the Veteran was assigned a GAF score of 50 by a June 2008 VA treatment provider, and a GAF score of 58 by the June 2008 VA examiner.  As discussed above, a GAF score of 41-50 contemplates serious symptoms or any serious impairment in social, occupational, or school functioning .  A GAF score of 51-60 contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  These GAF scores further support the assignment of a 50 percent evaluation throughout the pendency of the claim.

At no point, however, has the Veteran's overall PTSD symptomatology met the criteria for a 70 percent rating.  

Both the June 2008 and April 2011 VA examiners selected the "severity statement" corresponding to a 50 percent rating, rather than the statement corresponding to a 70 percent rating.   Specifically, both examiners found that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.

Further, in identifying the Veteran's symptomatology, the April 2011 VA examiner selected symptoms corresponding to a 50 percent or lower rating, and did not identify any symptoms corresponding to a 70 percent rating.  The examiner further indicated the Veteran's PTSD was not manifested by any symptoms other than those identified.  Similarly, the June 2008 VA examiner did not indicate the presence of any of the symptoms contemplated by a 70 percent evaluation.

The Board has considered the Veteran's reports of seeing shadows and hearing noises and having arguments with neighbors, and his testimony that he sometimes had thoughts of hurting people and did not keep weapons in his house.  These, however, are isolated reports among the remainder of the record.  The Veteran has never been diagnosed with auditory or visual hallucinations and denied them on VA examinations.  His report of having arguments with neighbors is not indicative of the severity of symptoms contemplated by higher ratings.  His thoughts of harm to others is inconsistent with the remainder of the record, which indicates an absence of suicidal or homicidal ideation.

Further, the GAF scores of 52 and 58 assigned by VA examiners are not of the severity contemplated by a 70 percent evaluation, and indicate "moderate" impairment.  The isolated score of 50 rendered by the June 2008 VA treatment provider is indicative of serious impairment, but because there was no explanation for the score or pertinent psychiatric findings, this score is of less probative value.

Additionally, as directed by the Court, the Board has considered the holding of Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As quoted by the parties in the Joint Motion, Vazquez-Claudio held,

Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation. The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas. 

Here, few of the type of criteria contemplated for a 70 percent rating or higher under Diagnostic Code 9411 have been demonstrated.  As was the case in Vazquez-Claudio, most of the Veteran's symptoms do not qualify under the 70 percent rating requirements, and his symptoms do not cause occupational and social impairment with deficiencies in most areas.  The Board recognizes that the Veteran's symptoms impair his mood, and to an extent, his work because he has maintained only self-employment at a minimal level.  However, his symptoms do not impact family relations; the April 2011 VA examiner noted his relationship with his father and sister and the June 2008 VA examiner noted he stayed in touch with family.  His symptoms do not impact thinking; both VA examiners found to the contrary.  His symptoms do not impact school as he does not attend school.  As for the area of judgment, the Board finds the evidence does not clearly indicate a deficiency due to PTSD symptoms.  The April 2011 VA examiner found impaired judgment, but the June 2008 VA examiner made no such finding and the January 2007 VA treatment provider found judgment was "good."  As such, even considering Vazquez-Claudio, the Board does not find that a rating in excess of 50 percent is warranted.

In reaching these decisions, the Board has considered the lay evidence and pleadings.  The Board is fully aware that the appellant is competent to report his symptoms, and that he has submitted credible statements as to his symptoms.  Here, the medical findings (as provided in the June 2008 and April 2011 VA examination reports) directly address the criteria under which the Veteran's psychiatric disability is evaluated.  The medical evidence is more probative than any implied pleadings or lay evidence to the effect that an evaluation in excess of 50 percent should be assigned. 

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's low back disability.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total rating based on unemployability.  See Rice v. Shinseki, 22 Vet.App. 447 (2009). 

As determined by the Board in August 2012, in the instant case, the record shows that the Veteran has not filed a claim based on unemployability.  He is not employed, but testified that he retired on regular Social Security and not because of disability.  There is no evidence that any unemployment has been attributed to service-connected psychiatric disability.  In fact, on VA examination in 2011, the examiner determined that the appellant was not unemployable from a psychiatric standpoint.  As such, it is found that there is no implicit claim for a total rating based on unemployability and this matter is not before the Board.  As the Court noted in the Joint Motion, this finding was not contested by the Veteran.


ORDER

Entitlement to an initial disability rating of 50 percent, but no higher, for PTSD prior to April 13, 2011 is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

A rating in excess of 50 percent for PTSD is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


